Opinion by
Winkler, J.
§ 1 60. Time checks for labor on railroad done for a contractor; liability of railroad company for. Suit against a railroad company upon certain time checks issued to laborers by a contractor engaged in the construction of the road, for labor performed in building the road. Held, that the checks were assignable and carried the lien with them, and that the railroad company was liable for the same.
§ 161. Jurisdiction; liens upon real estate cannot be enforced by county or justices’ courts. County courts and justices’ courts have no jurisdiction to adjudicate and enforce liens upon real estate. This jurisdiction is confined to district courts. [Const, art. V, secs. 8-16.]
§ 162. Jurisdiction of justices to foreclose mortgages or liens. Justices of the peace have power to foreclose mortgages and enforce liens on personal property when the amount in controversy is within their jurisdiction. [R. S. art. 1539.] But they have no jurisdiction in suits for the trial of title to land, or of suits for the enforcement of liens on land. [R. S. art. 1544.]
§ 163. Jurisdiction of county or justices’ courts to foreclose lien on road-bed of railroad. Neither the county or justices’ courts have jurisdiction to foreclose a lien upon the grade or road-bed of a railroad, the same being real estate within the meaning of the law conferring jurisdiction upon those courts.
Eeversed and reformed.